Citation Nr: 1715834	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  05-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension and hepatitis C. 

Thereafter, the Board, in an August 2009 decision, denied the Veteran's claim for hypertension, and remanded the hepatitis C claim for further development. 

The Veteran then appealed the August 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC) and a subsequent July 2010 Court Order granted a Joint Motion for Remand (JMR) that vacated that part of the Board's August 2009 decision, which denied entitlement to service connection for hypertension.  The July 2010 JMR found that there was not substantial compliance with the 2010 Board remand directives regarding the development of medical records pertinent to the hypertension claim.  

In November 2010, the Board remanded the claim for hypertension to the Agency of Original Jurisdiction (AOJ) for further development, to include obtaining any outstanding medical records. 

More recently, in June 2016, the Board issued two separate decisions - one that denied the Veteran's service connection claim for hypertension, and a second decision that denied the Veteran's service connection claims for hepatitis C and hepatitis B. 

The Veteran subsequently appealed both June 2016 Board decisions to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2016 Order, the Court granted a JMR that vacated the Board's June 2016 decisions, which denied entitlement to service connection for hypertension and hepatitis C.  

The November 2016 JMR found that the Board erred by (i) not addressing an argument raised by the Veteran in his claim of entitlement to service connection for hepatitis C and (ii) still failing to comply with the 2010 Board remand directives regarding the development of VA medical records pertinent to the hypertension claim .  The hepatitis B claim was not appealed and remained undisturbed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the findings of the November 2016 JMR, remand for further development is necessary.

Substantial compliance has still not been met with regard to the Board's November 2010 remand directives pertinent to the hypertension claim.  In this regard, the Board remanded the claim in November 2010 so that VA could obtain medical treatment records from the Dallas VA Medical Center (VAMC) dated from 1971 to 1993, and additionally requested that if the records are unavailable a formal finding should be added to the record.  After obtaining only some records from the Dallas VAMC, the RO, in February 2013, made a formal finding of unavailability.  Although in December 2014, the RO indicated it needed a statement from the Dallas VAMC showing that the remaining records were unavailable, a VA employee issued a February 2015 memorandum decision, disagreeing with the previous RO instructions in that s/he believed the deferral to request additional records would lead to a negative response from Dallas VAMC.  The VA employee ultimately determined that attempting to request the records again or ask for a finding of unavailability should be disregarded; such action does not comply with the Board's remand directives.  Thus, on remand here, an additional attempt to retrieve the complete medical records from Dallas VAMC is necessary to substantiate the Veteran's claim regarding his hypertension. 

Moreover, as discussed below, an additional VA examination is needed to determine the etiology of the Veteran's hepatitis C.  Although the Veteran has already been afforded a VA compensation examination in June 2008 to determine the likely etiology of his hepatitis C, the examination and opinion are inadequate to the extent that the examiner did not address the Veteran's theory that his hepatitis C was caused by dental work while in service.  See April 2006 Notice of Disagreement (NOD).  Moreover, while the Veteran underwent an additional VA compensation examination in June 2015, that examination is also inadequate to decide the claim.  The VA examiner noted the Veteran's hepatitis C risk factors described as intravenous drug use, blood transfusion, sex with an intravenous drug user, and having been in jail more than three days.  However, the examiner failed to address the Veteran's assertions that jet injector immunizations and unsterile dental treatment caused his hepatitis C.  

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C. FL 04-13.  The Board notes that the above Training Letter and Fast Letter have been rescinded and summaries incorporated into VA's Adjudication Procedures Manual, M21-1.

Here, the Veteran reported getting immunizations through air gun inoculations and that he saw blood running down other's arms as the inoculations would occur right after each other from one solider to another.  His service treatment immunization records document multiple vaccinations in 1969 and 1970.  His lay contentions must be reconciled by the examiner.  

Lastly, the examiner should address 1975 medical records from Dallas VAMC that indicate that the Veteran already then showed liver pathology (although hepatitis C was not officially diagnosed until 1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas VAMC and request all of the Veteran's medical records from 1971 to 1993 to help substantiate his hypertension claim.  In the event that any of the requested records are missing or no longer available, ask that the Dallas VAMC provide a written formal finding indicating that those records are unavailable. 

2.  Then, schedule the Veteran for an additional VA examination to determine the etiology of his hypertension.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

After a thorough review of the case and examination of the Veteran, the examiner should:

Provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's hypertension had its onset during service, is otherwise related to it, or manifested within one year of service separation.

In doing so, address any vital signs or blood pressure results found in the record during service or within a year of service separation. 

A complete rationale should be provided for any opinions expressed and conclusions reached.

3.  Schedule the Veteran for an additional VA compensation examination to determine the etiology of his hepatitis C.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

After a thorough review of the case and examination of the Veteran, the examiner should:

Provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's hepatitis C had its onset during service or is otherwise related to it. 

In rendering the opinion, the examiner should consider:  (i) the Veteran asserts that he had a hepatitis C diagnosis in 1975 before he started using heroin intravenously.  See March 2015 Correspondence; (ii) the Veteran's contention that hepatitis C resulted from air gun vaccinations and or unsanitary dental work during service; (iii) his contention that he did not use heroin intravenously until the 1980's; (iv) Dallas VAMC hospital records dated June 1975 showing mild hepatomegaly via liver scan with final diagnosis of anicteric hepatitis (v)  the June 2004 VA Fast Letter and its ramifications on the Veteran's claim; and (vi) an October 2012 medical report from the Veteran's SSA medical records in which Dr. H.N. states, "[The Veteran] complains of having hepatitis C which he apparently got while in the Marine Corp giving pressure induced immunization where they apparently did not use very much protection.  [The Veteran] said they would go from one patient to another and sometimes they had blood flowing out." 

A complete rationale should be provided for any opinions expressed and conclusions reached.

4.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

